Opinion by
Judge Pryor :
The mortgage of Fisher to the appellees passed to the latter the lot in question in pledge for the payment of the debt therein specified. The word “homestead” used in the mortgage was intended to identify the property sold. It was not the right to a homestead *743that was sold, but the homestead itself, the place of residence by the grantor.

Kinchelve & Eskridge, for appellants.


Williams & Powers, for appellees.

The number of the lot may have been improperly given, b^t the description otherwise is amply sufficient to identify the property, and no creditor or purchaser could have been misled by it. The levy and sale by the appellants under the execution created a lien subordinate to the mortgage, and the subsequent conveyance by the owner to the appellees did not destroy the lien created by the execution; nor has the execution creditor released it by any act of his, but on the contrary has shown a determined purpose to enforce it. This case being in equity, and the contest being between the mortgage lien and that created by the execution, the chancellor should have subjected the property to sale, first satisfying the mortgage claim and then the claim of the execution creditor. The subsequent conveyances by which each party claims to hold the absolute title has not defeated the prior liens, and the deed by the sheriff should be cancelled.
Judgment reversed and cause remanded.